Exhibit (g)(3) October 4, 2011 State Street Bank and Trust Company 200 Clarendon Street Boston, MA02116 Attention:Thomas Bieber, Senior Vice President Re: Master Custodian Agreement – New Portfolios Ladies and Gentlemen: Please be advised that the undersigned Funds have established four (4) new series of shares to be known as Core Equity Plus Fund, Disciplined Growth Plus Fund, NT Core Equity Plus Fund and Market Neutral Value Fund (together, the “Portfolios”). In accordance with Section 18.6, the Additional Portfolios provision, of the Master Custodian Agreement dated as of July 29, 2011 (the “Custodian Agreement”) by and among each Fund party thereto and State Street Bank and Trust Company, each of the undersigned Funds hereby requests that your bank act as Custodian for its respective Portfolios under the terms of the Custodian Agreement.In connection with such request, the undersigned Funds hereby confirm to you, as of the date hereof, its representations and warranties set forth in Section 18.7 of the Custodian Agreement.Capitalized terms used herein without definition shall have the meanings ascribed to them in the Custodian Agreement. Kindly indicate your acceptance of the foregoing by executing two copies of this letter agreement, returning one to the Funds and retaining one for your records. Sincerely, American Century Capital Portfolios, Inc. on behalf of Market Neutral Value Fund By: /s/Robert J. Leach Name: Robert J. Leach Title: Vice President , Duly Authorized American Century Quantitative Equity Funds, Inc. on behalf of Core Equity Plus Fund, Disciplined Growth Plus Fund and NT Core Equity Plus Fund By: /s/Robert J. Leach Name: Robert J. Leach Title: Vice President, Duly Authorized Agreed and Accepted: STATE STREET BANK AND TRUST COMPANY By: /s/Michael F. Rogers Name:
